
	
		I
		111th CONGRESS
		1st Session
		H. R. 4368
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Engel (for
			 himself, Mr. Meeks of New York,
			 Mr. Honda,
			 Mr. Sires,
			 Mr. McGovern, and
			 Ms. Lee of California) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To authorize the establishment of a Social Investment and
		  Economic Development for the Americas Fund to reduce poverty, expand the middle
		  class, and foster increased economic opportunity in that region, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Social Investment and Economic
			 Development for the Americas Act of 2010.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Findings.
					Sec. 4. Statement of policy.
					Sec. 5. Establishing a social investment and economic
				development fund for the Americas.
				
			2.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means the Committee on Foreign Relations of the Senate and
			 the Committee on Foreign Affairs of the House of Representatives.
			(2)The
			 AmericasThe term Americas means all the countries
			 of North America, Central America, South America, and the Caribbean.
			(3)The
			 regionThe term Region means all the countries of
			 Central America, South America, the Caribbean, and Mexico.
			3.FindingsCongress finds that—
			(1)it is in the
			 national interest and national security interest of the United States to help
			 foster greater economic security and stability in the Americas;
			(2)the Americas are a
			 distinct geographical region with political and cultural identities that are
			 linked in important ways;
			(3)many of the
			 social, economic, and security issues in the Americas transcend national
			 borders, and addressing these issues requires a coordinated, long-term
			 approach;
			(4)over the last few
			 decades, there has been notable progress on democracy and economic stability in
			 the Region, and it is now largely made up of democracies with shared democratic
			 values;
			(5)for progress in
			 the Region to be sustained, governments will need to continue to develop
			 effective and transparent civilian institutions, and maintain a system of
			 checks and balances among those institutions;
			(6)the United States
			 is committed to promoting democracy, human rights, and social and economic
			 development throughout the Americas, while respecting the heritage, culture,
			 and sovereignty of all nations;
			(7)poverty and
			 inequality remain persistent problems in the Americas, spawning street crime,
			 criminal cartels, and undermining the authority of government
			 institutions;
			(8)the poverty rate
			 in the Region is nearly 40 percent, with little significant improvement since
			 the 1980s, and the countries in the Region, on average, have the most unequal
			 distribution of wealth in the world;
			(9)greater citizen
			 engagement and closer connections between the institutions of civil society and
			 local and national governments are critical to political stability and economic
			 growth in the Americas;
			(10)development
			 assistance to promote micro, small, and medium enterprise growth, improve the
			 investment climate, and create a competitive workforce in the countries of the
			 Region can help foster economic security and stability;
			(11)an expanding
			 middle class in the Region will result in increased demand for exports from the
			 United States;
			(12)in partnering
			 with the countries of the Region, the United States can play a positive role in
			 addressing the challenges of poverty and inequality, and achieving greater
			 energy security;
			(13)an increased
			 United States commitment to economic and social development in the Region can
			 benefit workers and businesses in the United States; and
			(14)as President
			 Obama said to the leaders of the Region at the Fifth Summit of the Americas,
			 the United States is committed to combating inequality and creating
			 prosperity from the bottom up … This is by no means charity. Together, we can
			 create a broader foundation for prosperity that builds new markets and powers
			 new growth for all peoples in the hemisphere.
			4.Statement of
			 policyIt is the policy of the
			 United States—
			(1)to minimize the
			 negative economic impact on the countries in the Region of the global
			 recession, and to seek a broad-based regional recovery;
			(2)to promote
			 democracy and the rule of law in the Region;
			(3)to promote and
			 strengthen human rights in the Region by—
				(A)participating in
			 the Inter-American Commission on Human Rights and in the Inter-American Court
			 of Human Rights;
				(B)concluding
			 negotiations on the draft Inter-American Convention against Racism and All
			 Forms of Discrimination and Intolerance; and
				(C)supporting the
			 full rights of indigenous peoples and Afro-descendents in the Americas,
			 including the right to participate in the political and economic life of a
			 nation;
				(4)to improve living
			 conditions for all citizens in the Americas by—
				(A)protecting all
			 people in the Americas, especially women, children, and adolescents, from all
			 forms of trafficking in persons and sexual and economic exploitation;
				(B)coordinating
			 national strategies within the Americas to eradicate forced labor before 2010,
			 and the worst forms of child labor by 2020; and
				(C)supporting
			 programs that create opportunities for work in the formal sector, and programs
			 providing workers with the technical skills needed to meet the demands of labor
			 markets;
				(5)to improve public
			 health in the countries of the Americas by—
				(A)implementing the
			 World Health Organization's International Health Regulations to prevent
			 pandemics and reduce the likelihood of public health emergencies; and
				(B)implementing the
			 Joint United Nations Program on HIV/AIDS;
				(6)to improve public
			 education in the Americas by—
				(A)supporting
			 programs which seek to increase enrollments in secondary and
			 vocational-technical education;
				(B)reaffirming the
			 commitment of the United States to the 2008 Declaration of Medellín: Youth and
			 Democratic Values; and
				(C)supporting the
			 Inter-American Social Protection Network;
				(7)to improve the
			 capacity of government institutions by—
				(A)supporting the
			 Inter-American Network on Decentralization, Local Government and Citizen
			 Participation (RIAD);
				(B)supporting the
			 Inter-American Convention against Corruption, adopted at Caracas, Venezuela,
			 March 29, 1996, in the fight against all forms of corruption, fraudulent
			 practices and unethical behaviors.
				5.Establishing a
			 social investment and economic development fund for the Americas
			(a)Authorization of
			 assistancePart I of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2151 et seq.) is amended by adding at the end the following:
				
					13Social investment
				and economic development for the Americas
						499G.DefinitionsIn this chapter:
							(1)Appropriate
				congressional committeesThe term appropriate congressional
				committees means the Committee on Foreign Relations of the Senate and
				the Committee on Foreign Affairs of the House of Representatives.
							(2)The
				AmericasThe term Americas means all the countries
				of North America, Central America, South America, and the Caribbean.
							(3)The
				regionThe term Region means all the countries of
				Central America, South America, the Caribbean, and Mexico.
							499H.Authorization
				of assistance
							(a)AssistanceThe
				President, acting through the Administrator of the United States Agency for
				International Development, and working with governments and civil society in
				the Americas, shall provide increased and sustained assistance to build
				civilian institutions that will help reduce poverty, expand the middle class,
				and foster increased economic opportunity by—
								(1)promoting
				education;
								(2)improving health
				and disease prevention;
								(3)increasing access
				to income generating activities;
								(4)reducing crime,
				particularly violent crime, including—
									(A)murder;
									(B)kidnapping;
									(C)gang violence,
				including youth gangs; and
									(D)violence against
				women;
									(5)generating rural
				development;
								(6)reducing poverty
				and inequality in both urban and rural areas;
								(7)strengthening the
				rule of law, governance, and democracy through the establishment of—
									(A)independent
				judiciaries;
									(B)efficient
				processes to adjudicate claims; and
									(C)effective law
				enforcement institutions; and
									(8)eliminating the
				exclusion of marginalized populations, including—
									(A)indigenous
				groups;
									(B)people of African
				descent;
									(C)women;
									(D)the impoverished;
				and
									(E)people with
				disabilities.
									(b)Contribution
				requirement
								(1)In
				generalExcept as provided in paragraph (2), in order to receive
				assistance from the United States under this chapter, a recipient country shall
				contribute at least 10 percent of the total value of the funds the United
				States provides for projects in the recipient country.
								(2)Waiver
									(A)AuthorityThe
				Secretary of State may waive paragraph (1) if it is determined that it is
				important to the national security interests of the United States to do
				so.
									(B)ReportWhenever
				the waiver authority under subparagraph (A) is exercised, the Secretary of
				State shall submit a report to the appropriate congressional committees
				detailing the justification for the waiver and the purposes for which the funds
				will be spent.
									(3)Additional
				contributionsThe Administrator of the United States Agency for
				International Development may require additional contributions from the
				recipient country.
								(c)Ineligibility To
				receive assistanceThe President may not provide assistance under
				this section to the government of a country that is ineligible to receive
				assistance under section 620, this part, or chapter 4 of part II.
							(d)Additional terms
				and conditionsThe President may impose additional terms and
				conditions on countries receiving assistance under this section.
							(e)Coordination
				with other Federal agenciesThe Administrator of the United
				States Agency for International Development shall coordinate with the heads of
				other Federal departments and agencies as necessary to carry out this
				section.
							499I.Evaluation
							(a)In
				generalThe Administrator of the United States Agency for
				International Development shall ensure that projects carried out under this
				chapter are subject to rigorous, independent impact evaluations at the initial
				design stage and the conclusion of the projects to determine if the projects
				are helping—
								(1)to reduce poverty
				in the Americas; and
								(2)to foster social
				and economic development in the countries of the Americas.
								(b)Coordinated
				evaluationsIf possible, the evaluations shall be conducted in
				coordination with evaluations of similar projects that other donors fund in
				order to expand the evidence base used for making decisions.
							(c)Use of
				evaluationsThe Administrator of the United States Agency for
				International Development shall use information from the evaluations conducted
				under subsection (a) to inform future project decisions.
							499J.ReportNot later than 1 year after the date of the
				enactment of the Social Investment and Economic Development for the Americas
				Act of 2010, and annually thereafter, the President shall submit to Congress a
				report on the specific programs, projects, and activities carried out under
				this chapter during the preceding year, including an evaluation of the results
				of the programs, projects, and activities.
						499K.BudgetThe report required under section 499J may
				be submitted with the budget justification materials submitted to Congress and
				the budget submitted by the President under section 1105(a) of title 31, United
				States Code.
						499L.Authorization
				of appropriations
							(a)In
				GeneralIn addition to amounts otherwise authorized to be
				appropriated for assistance to the Region, there are authorized to be
				appropriated to carry out this chapter—
								(1)$175,000,000 for
				fiscal year 2010;
								(2)$225,000,000 for
				fiscal year 2011;
								(3)$275,000,000 for
				fiscal year 2012;
								(4)$300,000,000 for
				fiscal year 2013; and
								(5)$325,000,000 for
				fiscal year 2014.
								(b)Additional
				AuthoritiesAmounts
				appropriated pursuant to subsection (a) shall remain available until
				expended.
							(c)Funding
				LimitationNot more than 7 percent of the amounts appropriated
				pursuant to subsection (a) for a fiscal year may be used for administrative
				expenses to carry out programs authorized in subsection (a).
							(d)Microfinance
				Growth Fund for the Americas
								(1)PurposeThe
				purpose of the Microfinance Growth Fund for the Americas is to provide the
				countries in the Region with—
									(A)stable,
				medium-term and long-term sources of finance to microfinance institutions;
				and
									(B)investment
				vehicles.
									(2)Sense of
				CongressIt is the sense of Congress that United States
				contributions to the Microfinance Growth Fund for the Americas should be
				matched on a dollar-for-dollar basis with contributions from the public,
				private, or non-profit sectors.
								(3)Authorization of
				appropriationsThere is authorized to be appropriated $50,000,000
				in each of the fiscal years 2010 through 2014 for debt and equity financing for
				the Microfinance Growth Fund for the Americas.
								(e)Capacity
				building related to trade promotion agreementsThere is
				authorized to be appropriated to the United States Agency for International
				Development $15,000,000 in each of the fiscal years 2010 through 2014 for labor
				and environmental capacity building activities relating to the implementation
				of trade promotion agreements.
							(f)Eligible
				agreementsThe agreements under subsection (e) may include
				agreements between the United States and other countries that are—
								(1)ratified
				agreements;
								(2)pending
				agreements; or
								(3)potential
				agreements.
								(g)Proposed
				public-Private fund for social and economic development in the
				Americas
								(1)In
				generalThe Secretary of State, in consultation with the
				Secretary of the Treasury and the Administrator of the United States Agency for
				International Development, shall immediately establish and convene an advisory
				group, consisting of persons with a relevant professional background in the
				Americas from the public, private, and nonprofit sectors, to consider the
				feasibility of establishing a new public-private Fund for Social and Economic
				Development in the Americas (referred to in this section as “the Fund”).
								(2)Sense of
				CongressIt is the sense of Congress that—
									(A)the Fund should be
				governed by a board composed of members drawn from the public, private, and
				nonprofit sectors in the United States and the Region;
									(B)building on
				initiatives already underway in the Region, the Fund should make grants for the
				purpose of advancing long-term social and economic development in the
				Americas;
									(C)governments,
				development organizations, and private foundations throughout the world should
				contribute to the Fund, and the contribution of the United States Government to
				the Fund should be no greater than 1/3 of the total annual
				budget of the Fund; and
									(D)each country
				choosing to participate in the Fund should be required to contribute at least
				10 percent of the annual total of grants received by such country, to ensure
				the active involvement of the country in the operation of the Fund and the
				grant-making process.
									(3)Report
									(A)In
				generalNot later than 1 year after the date of the enactment of
				this Act, the advisory group established under paragraph (1) shall submit to
				the Secretary of State and the appropriate congressional committees a report
				containing conclusions about the feasibility of a Fund and its recommendations
				for organizing, financing, and operating the Fund.
									(B)Contents of the
				reportThe report submitted under subparagraph (A) shall include
				a determination of the advantages and disadvantages of establishing and
				operating the Fund within an existing institution, such as—
										(i)the Inter-American
				Foundation;
										(ii)the World Bank;
				or
										(iii)the
				Inter-American Development Bank.
										(4)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as may be necessary for fiscal year 2010 for the purpose of carrying out this
				subsection.
								.
			
